Title: To Alexander Hamilton from George Washington, [6 May 1794]
From: Washington, George
To: Hamilton, Alexander



[Philadelphia, May 6, 1794]
(Private)
Dear Sir,

In answering your note of yesterday, respecting of Mr. Tallayrand de Perigord, I do not hesitate to declare that, I find it difficult to hit upon a line of conduct towards characters, under the description that Gentleman is—Emigrants—that is satisfactory to my own mind; or more properly, that is free from exception, by avoiding what might seem incivility, on one hand, for unpleasant political consequences on the other.
I can perceive very clearly, that the consequences of receiving these characters into the public Rooms will be, driving the French Minister from them. His visits are much less frequent than they were—and an occurrence on tuesday last (which shall be mentioned when you call here) has left no doubt as to the cause.
A particular introduction of these Characters (out of the usual course) would, I presume, be more noticed, than the reception of them in public. It has become expedient therefore, in my opinion, that principles should be adopted in these cases (not only for the President, but the Executive Officers also) by which evils may be avoided and uniformity observed.
What these had best be, deserves consideration.
My wish is, and it is not less my duty as an officer of the Republic, to avoid offence to powers with whom we are in friendship by conduct towards their proscribed citizens which would be disagreeable to them. Whilst, at the same time, these emigrants, if people of good character, ought to understand that they will be protected in their persons and property, and will be entitled to all the benefits of our laws—for the rest, they must depend upon their own behaviour and the civilities of the Citizens at large, who are less restrained by political considerations, than the Officers of Government must be.
Yours always

Go: Washington
May 6th 1794.

